On Appellant’s Motion for Rehearing
DAVIDSON, Judge.
Appellant insists that reversible error is reflected by his Bills of Exception No. 3 and No. 4 (which we did not discuss in our original opinion) wherein he complains of the sheriff’s summoning the veniremen by mail and not in person, and also of the trial court’s refusal to quash the special venire.
Appellant was indicted on August 25, 1950. The offense was alleged to have been committed on August 19, 1950.
On the same day the indictment was returned, the trial court appointed two attorneys to represent appellant, the order reciting, among other things, that appellant appeared “in person informing the Court that he had no way to obtain Counsel.”
The case was set for trial on the 4th day of October, 1950. At the oral request of the state a special venire was ordered drawn, returnable on the 29th day of September, 1950.
One of the attorneys appointed to represent appellant agreed that the veniremen might be summoned by mail. Such agreement, however, does not appear to have been made with the *279knowledge, sanction, or agreement of the appellant. To the contrary, the attorney who made the agreement testified:
“At the time I made that agreement to mail out the notices I had not discussed the matter with the Defendant or received his permission in any way, shape or fashion to go ahead and make that arrangement with the Sheriff’s Office.”
On the day preceding the date the case was called for trial, the appellant filed his affidavit stating that relatives had employed an attorney to represent him and that he desired that said attorney conduct his defense and “handle all proceedings of every kind and nature in connection with his representation and defense.” In this affidavit is found the following pertinent paragraph:
“Said Defendant has not agreed or consented and does not consent nor agree for any other attorney to represent him in connection with his incarceration and the defense of said indictment against him now pending herein, for which a trial has been set for the 4th day of October, A. D., 1950, and a special venire summoned to try him on said date.”
The record does not reflect the entry of a formal order dismissing the appointed attorneys from further participation in the case. However, by a qualification to one of the bills of exception, it is shown that the attorneys appointed to represent appellant were excused from further participation in the case at the request of the appellant and no objection was made thereto.
The qualification to another bill shows that the jury which tried the case was selected “without objection from the venire drawn, without defendant having exhausted his peremptory challenges,” and that no objectionable juror was forced upon the appellant.
The requirement of Art. 597, C. C. P., that-veniremen be verbally summoned is a procedural matter. Non-compliance therewith constitutes reversible error only when the accused has been injured thereby. No injury is shown when the veniremen appear and attend in obedience to the irregular summons. Walker v. State, 104 Tex. Cr. R.207, 283 S. W. 787; Hill v. State, 134 Tex. Cr. R. 163, 114 S. W. 2d 1180.
The instant record does not reflect that the veniremen chosen *280did not appear in answer to the summons by mail. Moreover, appellant made no objection to any juror, no objectionable juror was forced upon him, and he did not exhaust his peremptory challenges.
In the light of these facts, we are unable to reach the conclusion that appellant was injured by reason of the summoning of the veniremen by mail rather than in person.
In reaching this conclusion it is unnecessary to determine whether the appointed attorney had the authority to waive personal service. That question is not here decided.
We have again examined the entire record, and remain convinced that a correct conclusion was reached originally.
Appellant’s motion for rehearing is overruled. .
Opinion approved by the court.